tax exempt ando government entities division release number release date date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice f you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil date director director director x dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you incorporated as a nonprofit corporation under state law on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date your articles of incorporation provide that your purpose is charitable educational and scientific under sec_501 of the internal_revenue_code more specifically you are organized exclusively for charitable educational and scientific purposes under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code additionally your articles provide that no substantial part of your activities shall be the carrying on of propaganda or otherwise attempting to influence legislation’ e e e e you shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for pukiic office you shall not carry on any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code and upon dissolution your assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code your articles do not include a provision prohibiting your net_earnings from inuring to the benefit of your members trustees officers or other private persons activities you state that you are not currently operating pending recognition of your tax-exempt status however you state that your only activity will be participating in the purchase of single family homes and ehabilitation sic them then sell them to low and moderate income persons specifically you intend to buy properties either at auction or directly from the seller rehabilitate the propert to comply with local building and occupancy standards and or code and sell to low-income or moderate-income persons at market rates you did not provide any information regarding how you intend to choose properties for rehabilitation additionally you provide no information about your anticipated rehabilitation costs other than that you do not intend to use volunteer labor to perform rehabilitations furthermore you do not state whether you will profit on the sale of your rehabilitated properties you state that you will use the u s department of housing and urban development hud definitions of low-income and very low-income for determine eligibility for your housing additionally you make the following certifications with respect to each housing project a at least of the units will be occupied by residents that qualify as low- income as defined by hud be at least of the units will be occupied by residents that qualify as very low- income as defined by hud or of the units will be occupied by residents that do not exceed of the area's very low-income limit n w the housing project s will actually be occupied by the poor and or distressed residents the housing project s will be affordable to the charitable beneficiaries if the housing project s consist of multiple buildings each building will meet the requirements described above in and you state that purchasers will fund the purchase through a lender of their choice you will not provide any down payment assistance you do not participate in any government housing programs designed to provide affordable housing or homeownership programs designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing additionally you do not intend to partner with any existing sec_501 organizations that participate in these programs furthermore you do not state whether you will limit morigage payments in order to ensure that its rehabilitated properties are affordable to low- income residents or whether you will impose any affordability covenants or restrictions that will run with the land you intend to conduct this activity in state state and state with no focus on any particular é area of these states you do not intend to charge a fee for your services you state that you will spend of your time and money conducting this activity you will devote the remaining of your time to enjoying life ie golfing hiking biking sailing governance your board_of directors may have between three and fifteen directors the bylaws provide that three directors-director director and director 3-compose your first board_of directors these individuals also serve as your officers director is president director is treasurer and director is secretary all three directors are related by blood director is director and director 2’s father you failed to provide resumes for these individuals when requested the directors terms are indefinite but directors may be removed for cause by a vote of two- thirds of the full board_of directors furthermore the bylaws state that the directors shall receive a salary or compensation_for their services emphasis added you anticipate paying directors dollar_figurex for its first three operational years when asked how you determined that this amount was reasonable you stated that since this is a start_up business with limited activity we determined that x would be appropriate you have adopted a conflict of interest policy the purpose of your policy is to protect your interests when you contemplate entering into a transaction or arrangement that might benefit the private interests of an officer or director your policy defines interested person as any director principal officer or member of a committee with governing board delegated powers who has a direct or indirect financial interest a person has a financial interest if the person has directly or indirectly through business investment or family aj b c ari ownership or investment_interest in any entity with which applicant has a transaction or arrangement a compensation arrangement with applicant or with any entity or individual with which applicant has a transaction or arrangement or a potential ownership or investment_interest in or compensation arrangement with any entity or individual with which applicant is negotiating a transaction or arrangement when asked to provide copies of the directors’ annual conflict of interest disclosures you refused stating that the directors had not completed disclosure forms because you are newly form sic income expenses your orily source of expected income is the sale of real_estate you specifically state that you will not receive any gifts grants or contributions additionally you state that your initial source of funding wiltberlines of credit and or savings however you failed to provide a balance_sheet showing your assets and liabilities accordingly the source of savings is unknown your orily xpenses are officer and director compensation and occupancy you do not indicate any program expenses or other expenses related to the accomplishment of your exempt purposes law r c sec_501 provides that an organization described in sec_501 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substaiitial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as _designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectiy by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or to defend human and civil rights secured_by law revrul_68_17 1968_1_cb_247 held that an organization formed to conduct a model demonstratidfi housing program for low-income families and disseminate information about the results of the program qualified for recognition under sec_501 the organization's membership consisted of other nonprofit institutions neighborhood groups and individuals the object of the demonstration program was to test the feasibility cost procedural and financial aspect of providing housing for low-income families through the acquisition rehabilitation and resale or lease of residential structures in a deteriorating neighborhood local_government officials and departments cooperated in the program by preparing renewal plans and transferring properties taken through tax foreclosure to the organization at cost the organization sold or leased homes rehabilitated by the organization in the model demonstration program to low-income or displaced families on a nonprofit basis the organization did no new_construction a grant from the department of housing and urban development hud provided part of the financing for the organization’s project the organization obtained supplemental financing frorm public contributions and the sale of interest-bearing obligations the ruling held that the organization performed charitable activities because its demonstration program combated community deterioration revrul_70_585 1970_2_cb_115 held generally that an organization formed for charitable purposes and accomplishing those purposes through a program of providing housing for low and in certain circumstances moderate income families qualifies for recognition under sec_501 it builds new homes for sale to low income families who qualify for loans under a situation involved an organization formed to provide new home construction and the renovation of existing homes for sale to low income families on long-term low-payment plans purchases homes for renovation and lots for building new homes throughout the city in which it is located federal housing program and who cannot obtain financing through conventional channels it also aids financially those families eligible for the loans that do not have the necessary down payment rehabilitated homes are made available to families who cannot qualify for any kind of mortgage loan the cost of these homes is recovered if possible through very small periodic_payments - fhe organization derives its operating funds through federal loans and contributions from the general_public where possible renovations are made with volunteer help the organization performed charitable activities because it relieved the poor and distressed by providing homes for low income families who otherwise could not afford them it situation involved an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open occupancy basis housing units were sold at or below cost to low_or_moderate_income families or rented with options to purchase to families who could not afford to purchase preference was given to families previously located in ghetto areas the organization was financed by contributions from the general_public and by funds obtained under federal and state housing programs the ruling held that the organization engaged in charitable activities because its activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions situation evolved an organization formed to formulate plans for the renewal and rehabilitation of a‘particular area in a city as a residential community studies of the area showed that the median income level in the area were lower than in other sections of the city and the housing located in the area is generally old and badly deteriorated the organization’s membership was composed of the residents businesses and community organizations in the area the organization cooperated with the local redevelopment authority in providing residents of the area with decent safe and sanitary housing without relocating them outside the area the organization is supported by federal funds membership fees and contributions the ruling held that the organization engaged in charitable activities because its activities combated community deterioration by assisting in the rehabilitation of an old and run-down residential area situation involved an organization formed to build new housing facilities for the purpose of helping families to secure decent safe and sanitary housing at prices they can afford its membership is composed of community organizations that are concerned with the growing housing shertage in the community a study of the area shows that because of the high cost of land increased interest rates and the growing population there is a shortage of housing for moderate income families in the community the organization planed to erect housing that would be rented at cost to moderate income families the organization is financed by mortgage money obtained under federal and state programs and by contributions from the general_public the ruling held that the organization did not perform charitable activities because the organization’s program was not designed to provide relief to the poor or to carry out any other charitable purpose revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable under sec_501 for relieving the poor and distressed and describes the facts_and_circumstances_test that will apply to determine whether organizations that fall outside the safe_harbor relieve the poor and distressed it also clarifies that housing organizations may rely on other charitable purposes to qualify for recognition of exemption the safe_harbor requires that the housing be affordable to the charitable beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions er otherwise provides for the limitation of the tenant’s portion of the rent charged to ensure thatthe housing is affordable to low-income and very low-income residents in the case of homeownership programs this requirement will ordinarily be satisfied by the adoption of a mortgage policy that complies with government-imposed mortgage limitations or otherwise makes the initial and continuing costs of purchasing a home affordable to low and very low- income residents facts and circumstances that demonstrate relief of the poor may include but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area’s very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the ‘housing is affordable to low-income and very low-income residents participation in a government housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization's operations the provision of additional social services affordable to the poor residents relationship with an existing sec_501 organization active in low-income_housing for at least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property in 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization’s tax-exempt status regardless of the organization’s other charitable purposes or activities rationale an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively or charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 the presence of a single non-exempt purpose if substantial in nature will destroy exemption under 1l r c sec_501 regardless of the number or importance of any other exempt purposes 326_us_279 see sec_1_501_c_3_-1 based on the information and supporting documentation you do not qualify for recognition under sec_501 because you operate for one or more substantial nonexempt purpose operational_test an organization seeking recognition under sec_501 must operate exclusively for one or more exempt purposes sec_1_501_c_3_-1 an organization operates exclusively for one or more exempt purposes if it engages primarily in activities that accomplish one or more of such exempt purposes sec_1_501_c_3_-1 therefore in order to be recognized under sec_501 you must engage primarily in activities that accomplish one or more exempt purposes in certain circumstances this activity may be a charitable activity within the your only activity is buying and rehabilitating houses for resale to low- and moderate-income individuals meaning of sec_501 see sec_1_501_c_3_-1 for example revrul_68_17 describes an organization that rehabilitated properties in a deteriorating neighborhood and sold or leased those properties to low-income or displaced families on a nonprofit basis the ruling determined that the organization's activities were charitable because those activities combated- community deterioration see also revrul_70_585 situation revrul_70_585 describes four situations in which providing housing to low- and in some cases moderate-income families may qualify for recognition under sec_501 specifically situation describes an organization that renovated existing homes and then sold those homes to low-income families that could not qualify for any kind of mortgage loan the organization recovered the cost of the homes if possible through very small periodic_payments wherever possible the organization made renovations with volunteer help the ruling determined that the organization performed a charitable activity because it relieved the poor and distressed situation describes an organization that ameliorated the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open occupancy basis the organization constructed housing units available to members of minority groups with low and moderate incomes who were unable to obtain adequate housing because of local discrimination the organization sold the housing units at or below cost to these families or rented with options to purchase to families who could not afford to purchase the ruling determined that the organization performed a charitable activity because it eliminated prejudice and discrimination and lessened neighborhood tensions unlike the organizations described in revrul_68_17 and revrul_70_585 your housing rehabilitation program fails to combat community deterioration eliminate prejudice and discrimination lessen neighborhood tensions or provide relief to the poor and distressed or underprivileged first you do not target any specific areas in state state or state for rehabilitation including areas with actual or potential deterioration or in which prejudice and discrimination exist second you do not intend to use volunteers to rehabilitate your properties third you - end to sell your properties at market rates market rates may be at or below cost but you provide no information about your anticipated purchase prices or rehabilitation costs whether'you wilt profit from the sale your rehabilitated properties is unknown fourth you do not intend to provide down payment assistance rather you expect your purchasers to obtain conventional financing to purchase your properties finally your only source_of_income will be from the sale of properties you state that you will not receive public contributions or apply for federal state_or_local_government grants you certify that you will meet the requirements of the safe_harbor provided by revproc_96_32 but fail to provide sufficient information about your intended operations to determine whether you will actually satisfy those requirements furthermore the facts and circumstances do not establish that your activities relieve the poor and distressed first beyond your certification you do not indicate how you will choose purchasers for your rehabilitated properties second you do not indicate whether the purchasers’ mortgage payments will be limited in order to ensure that the housing is affordable to low-income residents or whether you will impose any affordability covenants or restrictions that will run with the land third you do not participate in any government housing programs designed to provide affordable housing or homeownership programs designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing fourth you do not operate through a community- based board_of directors rather all of your directors are related by blood finally you do not indicate whether you have any relationships with existing sec_501 organizations active in low-income_housing for at least five years for these reasons your housing rehabilitation activity is not a charitable activity within the meaning of sec_501 you spend of your time and money conducting this activity accordingly you are not operated exclusively for one or more exempt_purpose private benefit and inurement additionally an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals or if it serves a public rather than private interest sec_1_501_c_3_-1 sec_1 c - d ii the organization seeking recognition bears the burden of establishing that it is not operated for the benefit of private interests such as designated individuals the creator or his family snareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 you failed to establish that you are not operated for the benefit of your creator or his family first your articles do not prohibit your net_earnings from inuring to the benefit of your members trustees officers or other private persons second you have three board members all related by blood the directors serve indefinite terms and may only be removed for cause with a vote of two-thirds of the remaining directors all of whom are related third your bylaws require board members to be compensated for their services but when asked how you will ensure that your directors’ salaries are reasonable you provided no explanation furthermore officer director or trustee compensation is one of your two anticipated expenses you do not anticipate any program service or other expenses related to the accomplishment of your exempt purposes finally you have adopted a conflict of interest policy to protect your interests when you contemplate entering into transactions or arrangements that might benefit the private interests of an officer or director however your policy is nearly meaningless because all of your direciurs are related by blood the policy provides that if one family_member has a direct financial interest in a transaction arrangement or compensation agreement all other family members trave an indirect financial interest accordingly no disinterested directors exist to vote on any such transaction arrangement or compensation agreement therefore you have failed to establish both that your net_earnings will not inure to the benefit of private shareholders or individuals or that you will serve public rather than public interests conclusion based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t3 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
